       Case 2:19-cv-01252-JAD-VCF Document 127
                                           125 Filed 10/23/20 Page 1 of 3



1    CURTIS J. BUSBY
     Nevada Bar No. 6581
2    BOWMAN AND BROOKE LLP
     2901 North Central Avenue, Suite 1600
3    Phoenix, Arizona 85012
     (602) 643-2300 (Telephone)
4    (602) 248-0947 (Facsimile)
     curtis.busby@bowmanandbrooke.com
5
     MARIO D. VALENCIA
6    Nevada Bar No. 6154
     ATTORNEY AT LAW, LLC
7    40 S. Stephanie St., Ste. 201
     Henderson, Nevada 89012
8    (702) 384-7494 (Telephone)
     (702) 384-7545 (Facsimile)
9    valencia.mario@gmail.com

10   ANDREW S. CHAMBERLIN
     Admitted pro hac vice
11   ELLIS & WINTERS LLP
     300 North Greene Street, Suite 800
12   Greensboro, North Carolina 27401
     (336) 217-4195 (Telephone)
13   (336) 217-4193 (Facsimile)
     andrew.chamberlin@elliswinters.com
14
     Attorneys for Defendants Trench France, S.A.S. and Trench Limited
15

16                                      UNITED STATES DISTRICT COURT

17                                             DISTRICT OF NEVADA

18   NEVADA POWER COMPANY d/b/a NV Energy                      Case No. 2:19-cv-01252-JAD-VCF
     and SIERRA PACIFIC POWER COMPANY
19   d/b/a NV Energy,
                                                               STIPULATION TO EXTEND TIME TO
20                               Plaintiffs,                   FILE REPLY BRIEFS IN SUPPORT OF
                                                               TRENCH DEFENDANTS’ 12(b)(2)
21   v.                                                        MOTIONS TO DISMISS (ECF Nos. 96
                                                               and 97)
22   TRENCH FRANCE, S.A.S. and TRENCH
     LIMITED,                                                  (First Request)
23
                                 Defendants.                                  ECF No. 125
24

25
                    Defendants Trench Limited and Trench France, S.A.S (collectively “Trench Defendants”)
26
     filed Motions to Dismiss the Second Amended Complaint pursuant to Rules 12(b)(2) and 12(b)(6)
27
     (“the Subject Motions”). ECF Nos. 96 and 97.
28

     {00141300;1}
       Case 2:19-cv-01252-JAD-VCF Document 127
                                           125 Filed 10/23/20 Page 2 of 3



1                   On June 30, 2020, the parties filed a Stipulation to Extend the Briefing Schedule. ECF No.

2    101. For the reasons stated in the stipulation, the parties agreed to brief the Rule 12(b)(2) and Rule

3    12(b)(6) aspects of the Trench Defendants’ motions to dismiss separately. With respect to the Rule

4    12(b)(2) aspect of the Trench Defendants’ motions to dismiss, the parties agreed that Plaintiffs would

5    have until August 31, 2020 to file an opposition or response, and thus a reply in support of the motions

6    would be due September 14, 2020. See ECF No. 101. With respect to the Rule 12(b)(6) aspect of

7    the Trench Defendants’ motions to dismiss, the parties agreed that Plaintiffs would have until July

8    16, 2020 to file an opposition or response, and thus a reply in support of the motions would be due

9    July 30, 2020. Ibid. The Court entered an order approving the parties’ stipulation on July 2, 2020.

10   See ECF No. 102.

11                  In accordance with the Court’s order (ECF No. 102), Plaintiffs filed their opposition to the

12   Trench Defendants’ Rule 12(b)(6) motion to dismiss on July 16, 2020. ECF No. 103. And the Trench

13   Defendants filed their reply in support of the Rule 12(b)(6) motions to dismiss on July 30, 2020. ECF

14   No. 105.

15                  On August 31, 2020, the parties filed a Stipulation to Extend the Briefing Schedule in

16   Connection with Defendants’ Rule 12(b)(2) Motions to Dismiss. ECF No. 116. The stipulation was

17   entered into because, among other things, Plaintiffs needed “more time” to evaluate jurisdictional

18   discovery they had recently received, and they wanted to avoid pre- and post-discovery briefing on

19   jurisdiction. Id. at 2. The parties therefore agreed that Plaintiffs would have until October 9, 2020 to

20   file their opposition or response to the Rule 12(b)(2) motions to dismiss, and thus the reply in support

21   of the motions would be due October 23, 2020. Id. at 3. The Court entered an order approving the

22   parties’ stipulation on September 1, 2020. See ECF No. 117.

23                  Plaintiffs filed their opposition to the Rule 12(b)(2) motions to dismiss on October 9, 2020.

24   ECF No. 120. The Trench Defendants’ reply in support of the Rule 12(b)(2) motions, therefore, is

25   due October 23, 2020. See ECF No. 117.

26                  Given the complexity of the issues involved in the subject motions and Plaintiffs’ oppositions

27   to the motions to dismiss for lack of jurisdiction, however, the Trench Defendants reasonably require

28   additional time to prepare their reply briefs in support of the motions. The Parties, therefore, stipulate

     {00141300;1}                                        2
       Case 2:19-cv-01252-JAD-VCF Document 127
                                           125 Filed 10/23/20 Page 3 of 3



1    to a short 7-day extension of time for the Trench Defendants to file their reply briefs in support of the

2    Rule 12(b)(2) motions, and respectfully request that an order be entered extending the filing deadline

3    from October 23, 2020 to October 30, 2020. This extension request is made in good faith and not for

4    the purpose of delay.

5                   DATED this 23rd day of October, 2020.

6     SANTORO WHITMIRE                                      BOWMAN AND BROOKE LLP
7

8     By: /s/James E. Whitmire (with permission)            By: /s/Curtis J. Busby
           Nicholas J. Santoro                                  Curtis J. Busby
9          Nevada Bar No. 532                                   Nevada Bar No. 6581
           James E. Whitmire                                    Suite 1600, Phoenix Plaza
10         Nevada Bar No. 6533                                  2901 North Central Avenue
           SANTOR WHITMIRE                                      Phoenix, Arizona 85012-2736
11
           10100 West Charleston Blvd., Ste 250
12         Las Vegas, Nevada 89135                             Mario D. Valencia
                                                               Nevada Bar No. 6154
13            Charles R. Messer                                Attorney at Law, LLC
              CARLSON & MESSER LLP                             40 S. Stephanie St., Ste. 201
14            5901 W. Century Blvd., Ste. 1200                 Henderson, Nevada 89012
              Los Angeles, California 90045
15
                                                               Attorneys for Defendants Trench France,
16            Attorneys for Plaintiffs                         S.A.S. and Trench Limited

17   IT IS SO ORDERED:
18                   10-23-2020
            DATED:_____________________________
19

20                                              UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26
27

28

     {00141300;1}                                     3
